Case 4:20-cv-40148-TSH Document 38 Filed 02/09/21 Page 1 of 3

 

Commonwealth of Massachusetts Rev. 133EE92

AFFIDAVIT OF SERVICE

|, the undersigned, being duly sworn, hereby affirm that:
My name is Gerald Delaney;
| reside at 4 Bridge St., Bedford, MA 01730;
| am over 18 years of age;

On December 29, 2020, | served Motion to Dismiss re:Case No. 4:20-cv-40148-DHH filed by
Defandants Gerald Delaney & Karen Delaney upon Andrea Brooks - Plaintiff located at 96 Old
County Rd, Winchendon, County of Worcester, MA.

| completed service by depositing a true copy of the aforesaid document in a prepaid properly
addressed envelope at a postal office or official depository under the exclusive care and
custody of the United States Postal Service.

Furthermore,

On February 21, 2021, | served Motion to Dismiss re:Case No. 4:20-cv-40148-DHH filed by
Defandants Gerald Delaney & Karen Delaney upon the individuals listed below pursuant to
Judge Hennessy’s Order (Docket #19).

| completed service by depositing a true copy of the aforesaid documents in prepaid properly
addressed envelopes at a postal office or official depository under the exclusive care and
custody of the United States Postal Service.

tt
Ne

Cynthia P. Gilman
38 W Brook Street
Manchester, NH 03101

SSVK JO Lolals
LYN) LOLSid “S'f

Alice Spelas Love
4 Baboosic Lake Road
Merrimack, NH 03054

€hel Rd 8- 844 1202
101440 SXY319 NI

Susan B Carbon
Baboosic Lake Road
Merrimack, NH 03054

Lauren Thorn
4 Baboosic Lake Road
Merrimack, NH 03054

 

Affidavit of Service (Rev. 133EE92)

qd id,
Case 4:20-cv-40148-TSH Document 38 Filed 02/09/21 Page 2 of 3

 

Mark S. Derby
4 Baboosic Lake Road
Merrimack, NH 03054

Julie Introcaso
4 Baboosic Lake Road
Merrimack, NH 03054

Michael Ryan
4 Baboosic Lake Road
Merrimack, NH 03054

Skoler, Abbott & Presser P.C.

Attn: John S. Gannon, Esq

One Monarch Place

Suite 2000

Springfield, MA

01144

(Atty for Metropolitan Security Services Inc, dba, Walden Security

Signature

Gerald Delaney
Printed Name

 

Affidavit of Service (Rev. 133EE92)
Case 4:20-cv-40148-TSH Document 38 Filed 02/09/21 Page 3 of 3

 

402
NOTARY ACKNOWLEDGMENT
Commonwealth of Massachusetts )
) (Seal)
County of Middlesex )

The foregoing instrument was acknowledged before me this day of

, 20 A by the undersigned, o is personally known to
me or r satisfact rily proven to me to be the person whose name is s¥bscribed to the within
instrument.

Sig nature

  

      
 

& ALICIA A. D’ERRICO
< Notary Public
e Commonwealth of Massachusetts
My Commission Expires
May 29, 2026

Notary Public

oe

My Commission Expires,

 

Affidavit of Service (Rev. 133EE92) Terre
